Citation Nr: 0402660	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an October 28, 1970, rating decision which denied 
service connection for left ear disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in November 2003, and a 
substantive appeal was received in November 2003.  This 
appeal has been advanced on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2003).     

In September 2003, the Board remanded to the RO the issue of 
whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
left ear disability.  While the RO was in the process of 
completing actions directed in the Board's remand, the 
veteran initiated and completed an appeal on the issue of 
clear and unmistakable error (CUE) in an October 1970 rating 
decision.  Of record is a December 2003 RO memo to the effect 
that it was certifying the CUE issue to the Board for 
appellate review, but that action on the previously remanded 
new and material evidence issue had not been completed.  The 
RO's attention is hereby directed to the September 2003 Board 
remand and it is stressed that the directions set forth in 
that remand must still be completed and the case returned to 
the Board on the new and material evidence issue if that 
claim remains denied.  


FINDINGS OF FACT

1.  By rating decision dated October 28, 1970, the RO denied 
a claim of entitlement to service connection for left ear 
disability; the veteran was notified of that determination, 
but he did not file a notice of disagreement to initiate an 
appeal. 

2.  The October 28, 1970, rating decision was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The October 28, 1970, rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  The October 28, 1970, rating decision which denied 
entitlement to service connection for left ear disability was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), was 
signed into law in November 2000 and subsequently codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that reversal or revision of prior decisions 
due to clear and unmistakable error is not a claim, but 
rather a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).   



Factual Background

At the time of entrance examination in December 1969, the 
veteran reported that he had, or had had, ear, nose or throat 
trouble as well as running ears.  In the physician's summary 
section of the examination report, the examiner referenced a 
left perforated tympanic membrane and running ear.  In the 
clinical evaluation section of the examination report, it was 
noted that the veteran's drums (perforation) were normal.  It 
was also reported that his ears in general (internal and 
external canals) were normal.  The report of audiometric 
examination showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
0
LEFT
25
20
5
-
5

Although not entirely legible, under summary of defects it 
appears that defective hearing left was noted. 

A January 2, 1970, clinical record indicates that a noted 
defect was running ears with a perforation of the eardrum on 
the left; the year 1963 was referenced.  Clinical records 
document that the veteran was seen on several occasions in 
February 1970 for an ear infection with drainage and bleeding 
of one week's duration.  One record refers to otitis externa 
left ear.  

A June 1970 clinical record notes that the veteran's left ear 
had been draining chronically and had been put on medication 
in February 1970 with no relief.  It includes the notation 
that the veteran reported that he was told he had a hole in 
his ear drum three years prior.  Examination showed a 
definite perforation in the middle of the drum.  Another 
clinical record dated the same month indicates that the 
veteran had a perforated tympanic membrane with chronic 
otitis and granulations around the perforation.  

A Medical Board report dated in June 1970 indicates that the 
18-year-old veteran had a seven-year history of intermittent 
drainage from the left ear and perforation of the tympanic 
membrane.  It was noted that the veteran reported at the time 
of his enlistment that he had a perforation of the left 
tympanic membrane.  It was the opinion of the Medical Board 
that the veteran had a perforation of the left tympanic 
membrane with chronic otitis media and chronic mastoiditis on 
the left which existed prior to enlistment.  It was 
specifically found by the Medical Board (consisting of three 
military medical examiners) that the left ear problem existed 
prior to the veteran's entry into active duty and was not 
aggravated by the veteran's active duty service.  The veteran 
was discharged from service in July 1970.  

In August 1970, the veteran filed a claim of service 
connection for left ear disability.  In an October 28, 1970 
rating decision, the RO denied the claim on the basis that 
the facts showed that the left ear disability occurred prior 
to entry into service and was not incurred or aggravated by 
service.  The veteran was furnished notice of the October 28, 
1970, rating decision and notice of appellate procedures, but 
he did not file a notice of disagreement. 

Analysis

Since the veteran did not initiate an appeal from the October 
28, 1970, rating decision, that determination became final.  
38 U.S.C.A. § 7105(c).  Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  The veteran has advanced a claim that 
the October 28, 1970, rating decision involved clear and 
unmistakable error.  The RO denied this claim, and the 
present appeal ensued.  Therefore, the question now before 
the Board is whether or not the October 28, 1970, rating 
decision involved clear and unmistakable error. 

The Court has defined CUE as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The Court has also held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).

Additionally, the mere disagreement as to how the facts were 
weighed does not constitute clear and unmistakable error.  
Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Moreover, 
the error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior  
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342,  
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App.  
310, 313-14 (1992) (en banc).

To the extent that the veteran's argument in the present 
appeal may rely on evidence which was not of record at the 
time of the October 1970 rating decision, the Board again 
stresses that a CUE decision must be based on the evidence of 
record at the time of the disputed decision.  

It is clear from legal argument presented by the veteran's 
representative that the claim of CUE is based in large part 
on relatively recent developments regarding VA laws and 
regulations dealing with the presumption of soundness.  
Basically, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the later-complained-of disability was not detected.  At the 
time of the October 1970 rating decision, the provisions of 
38 C.F.R. § 3.304(b) provided that the veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
"or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto."  This regulation expressly provides that the term 
"noted" denotes "only such conditions as are recorded in 
examination reports," and that "history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b)(1).

However, the provisions of 38 C.F.R. § 3.304(b) have been 
invalidated insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003); VAOGCPREC 3-2003.  The veteran's 
representative argues that VAOPGPREC 3-2003, issued on July 
16, 2003, forms the basis for the CUE claim.  VAOPGPREC 3-
2003 holds that in order to rebut the presumption of sound 
condition under 38 U.S.C. § 1111 (38 U.S.C. § 311 at the time 
of the October 1970 rating decision), VA must show, by clear 
and unmistakable evidence, both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  The invalidated portion of 38 
C.F.R. § 3.304(b) did not require clear and unmistakable 
evidence that the disease or injury was not aggravated by 
service. 

At this point the Board notes that new interpretations of a 
law subsequent to an RO decision cannot form the basis for a 
valid claim of CUE.  Smith (Rose) v. West, 11 Vet. App. 134, 
137 (1998), quoting Berger, 10 Vet. App. at 170.  See also 
VAOPGCPREC 25-95 (Dec. 6, 1995) (to the effect that a 
collaterally attacked decision's application of a regulation, 
which is subsequently invalidated, is not "obvious" error 
(i.e., CUE)) and also 38 C.F.R. § 3.105 (2003) (decisions 
will not be revised on the change in interpretation of law).  
The Board therefore finds that there was no CUE in the 
October 28, 1970, rating decision based on the veteran's 
argument under the provisions of VAOPGPREC 3-2003.  

Looking to the evidence of record at the time of the October 
28, 1970, rating decision, the veteran's service medical 
records clearly show that he reported pre-service left ear 
problems, including a perforated tympanic membrane, during 
the course of receiving medical treatment for his left ear 
after his entrance examination.  The veteran's history of 
left ear problems given at the time of his entrance 
examination does not by itself constitute a notation of such 
conditions for purposes of applying the presumption of 
soundness.  38 C.F.R. § 3.304(b)(1).  However, the Court has 
held that as a matter of law, the veteran's own admission of 
a pre-service history of medical problems during subsequent 
in-service clinical examinations does constitute clear and 
unmistakable evidence that the disorder preexisted service.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The record 
therefore supports the RO's October 1970 finding that the 
left ear disability preexisted service. 

To the extent that the present CUE claim may be based on a 
contention that the preexisting left ear disability increased 
in severity during service, the evidence before the RO in 
October 1970 included a detailed report of a June 1970 
Medical Board proceeding which shows that after examining the 
veteran and his medical history, three trained medical 
personnel concluded that the preexisting disability was not 
aggravated by the veteran's service.  This medical opinion is 
entitled to considerable weight and, in view of the fact that 
there was no contrary medical opinion of record at that time, 
it would appear that any argument that the veteran may now 
advance with regard to this evidence would constitute a mere 
difference of opinion as to how the evidence was weighed.  A 
disagreement as to how facts were weighed does not constitute 
CUE.  Russell v. Principi, 3 Vet. App.  310, 313-14 (1992).

Moreover, even assuming for the sake of argument that 2003 
holding of VA's General Counsel in VAOPGCPREC 25-95 would 
apply to the 1970 rating decision, given the evidence before 
the RO in October 1970, it would still appear that the 
medical opinion by three medically trained military examiners 
(to the effect that there was no aggravation) would 
constitute clear and unmistakable evidence of no increase in 
severity during service in light of the lack of any opposing 
medical opinion.  Although service medical records showed 
treatment for ear infections during service, temporary flare-
ups during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The three military medical examiners 
who conducted the Medical Board proceeding had the medical 
evidence of inservice left ear infections before them, but 
nevertheless reported their opinion that there was no 
aggravation during service.  In the absence of any contrary 
competent medical opinion before the RO in 1970, the Board 
would find the Medical Board opinion in this regard to be 
clear and unmistakable evidence of no aggravation during 
service.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



